DETAILED ACTION
This Office Action is responsive to the amendment filed on 12/10/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection of claim 1 as being indefinite with regards to the recited melt flow index properties is maintained per the reasons of record, incorporated herein by reference. 
Claims 2-16 are rejected  because they all depend from claim 1 and do not alleviate this problem.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant’s arguments submitted on 12/10/2021 argues that the term LLDPE as recited in the claims is defined as referring to a polymer having a density in the range of 0.910 to 0.925 g/cm3 (see remarks page 7, line 16 to page 8, line 1; specification 008-0010). This rejection is therefore based on the interpretation that the limitation LLDPE inherently requires a polymer characterized by a density in the range of 0.910 to 0.925 g/cm3.
Claim 16 depends from claim 1, and states that the first and second LLDPE are both characterized by a density in the range of 0.910 to 0.925 g/cm3. Per applicant’s arguments, this density range is inherently required by the recitation of the term LLDPE in the independent claim. Claim 16 therefore does not require any limitations not already present in the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandkuehler et al, US2013/0216736.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1-3 and 5).
Regarding the claim amendments: As discussed in the previous Office Action, Sandkuehler discloses a composition comprising ethylene polymer (A) which is a LLDPE and ethylene polymer (B) which is a LLDPE. Ethylene polymers (A) and (B) are characterized by densities in the ranges of 0.85 to 0.91 g/cm3 (¶0097) and 0.91 to 0.945 g/cm3 (¶0108), respectively. Note that these ranges both overlap the claimed range (for claim 16).
The prior art does not particularly point to the production of a composition as defined in the instant claims.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition comprising LLDPEs having different densities in the claimed range.

Claims 7, 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandkuehler et al, US2013/0216736, as applied to claims 1-3 and 5 above, and further in view of Lustiger, US2005/0256266.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al, CN103724791.
A machine translation was used in the preparation of this rejection.
Su discloses a composition (abstract; page 2, lines 1-9) comprising 
0 to 100% by weight of a metallocene linear low density polyethylene (mLLDPE) having a melt index (190 °C, 2.16 kg) in the range of 0.5 to 12 g/10 min, corresponding to the claimed first LLDPE (for claims 1, 2);
0 to 60% by weight of a high density polyethylene (HDPE) having a melt index (190 °C, 2.16 kg) in the range of 0.5 to 8 g/10 min, corresponding to the claimed HDPE (for claims 1, 2);
0 to 80% by weight low density polyethylene (LDPE) having a melt index (190 °C, 2.16 kg) in the range of 0.5 to 8 g/10 min (190 °C, 2.16 kg), corresponding to the claimed LDPE (for claims 1, 2, 4, 6);
and 0 to 100% by weight of a linear low density polyethylene (LLDPE) having a melt index (190 °C, 2.16 kg) in the range of 0.5 to 8 g/10 min, corresponding to the claimed second LLDPE (for claim 1).

[E]ven though product-by-process  claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  (MPEP 2113). The prior art teaches the use of polymers made from the same monomer (i.e., ethylene) having the same properties of density an melt flow index as the polymers recited in the instant claims. As the prior art polymer composition appears to be the same as the claimed invention, the burden is shifted to applicant to provide evidence that the production of the polymer components from a renewable natural resource results in an unobvious difference between the claimed invention and the prior art (for claims 2, 3).
Regarding claim 16: Su is silent regarding the density of the first and second LLDPE; however, it is reasonably expected that this property is met by the prior art. Applicant’s specification teaches that the term low density polyethylene is used in the art to refer to polymer’s having a density in the range of 0.910 to 0.925 g/cm3 (see specification 008-009). Given that 1) Su describes components (a) and (d) above as linear low density polyethylene, and 2) applicant’s disclosure that the term low density polyethylene is used to refer to polymers having a  density in this range, it is therefore 3.
Su does not particularly point to the production of a composition as defined in the instant claims.
The prior art ranges overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition comprising the claimed amounts of first and second LLDPEs, HDPE, and LDPE having the required melt index properties in view of the teachings of Su; see In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action (for claims 1, 4, 6).

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims under 35 U.S.C 112(b): Independent claim 1 recites a composition comprising first and second linear low density polyethylenes (LLDPE), a high density polyethylene (HDPE), and a low density polyethylene (LDPE) wherein each of these polymer components is required to have a melt flow index in a recited range. As discussed in the previous Office Action, a polymer’s melt flow index is dependent on the conditions under which it is measured (i.e., temperature/load); however, the claim does not define these parameters. As amended, independent claim 1 now states that the melt flow index is measured according to ASTM D1238; applicant argues that the scope of the claim is now clear in view of this newly added limitation.
In response, it is noted that merely referring to ASTM D1238 does not clarify the conditions under which the recited melt flow index must be measured because the method outlined in the standard can be performed using a variety of combinations of temperature and load. See, for instance, paragraph ¶0031 of Swogger et al, US2008/0125547, which teaches that a polymer’s I2 (i.e., melt flow at 190 °C, 2.16 kg), I5 (190 °C, 5 kg), I10 (190 °C, 10 kg) and I21 (190 °C, 21.6 kg) can all be measured according to ASTM D1238. See also paragraph ¶0065 of Park et al, US2021/0230324, which discloses that melt index at 230 °C/5 kg can also be determined in accordance with ASTM D1238. Claim 1 as amended therefore is indefinite, as it unclear under what conditions the polymer components must have the recited melt flow index properties. This limitation is inherited by all dependent claims.
Regarding the rejection over Sandkuehler: Applicant argues that the instant specification, citing ASTM D4976, defines LLDPE as a polymer having a density in the range of 0.91 to 0.925 g/cm3. Applicant concedes that Sandkuehler names prior art ethylene polymer A as a LLDPE (see remarks page 8, lines 1-2), but argues that the prior art ethylene polymer A would not meet the definition of an LLDPE as required by the instant application because its density is not in the required range of 0.910 to 0.925 g/cm3. Applicant therefore argues that the prior art does not teach the claimed invention, as the composition of Sandkuehler does not contain the claimed first LLDPE.
As discussed above and in the previous Office Action and conceded by applicant in the submitted remarks (see page 7, lines 16-17), however, ethylene polymer A of the composition of Sandkuehler is characterized by a density in the range of 0.85 to 0.91 g/cm3; note that this range overlaps the range recited in applicant’s specification at 0.91 3. It is well settled that “even a slight overlap in range establishes a prima facie case of obviousness”; see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Barring a showing of evidence demonstrating unexpected results, Sandkuehler therefore renders obvious the use of a ethylene polymer (A) having the required density-i.e., a LLDPE. Barring  a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the claimed invention in view of the teachings of Sandkuehler. The rejection is therefore maintained.
Applicant’s arguments with respect to the rejection over Unai et al, US2017/0197769 have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the claims.

Allowable Subject Matter
Claims 9, 11, 12, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Sandkuehler et al, US2013/0216736. Sandkuehler discloses a composition used in the production of rotomolded articles, wherein said composition comprises ethylene component (A) which is a LLDPE, ethylene component (B) which is a second LLDPE, and ethylene component (C), which is a HDPE. The prior art does not teach nor does it fairly suggest either the production of a composition comprising the claimed amounts of first and second LLDPEs, HDPE, and . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765